CHARLES J. SCHUCK, Judge.
The claimant, Minerva L. Sibbald, of Elkins, West Virginia, seeks reimbursement in the sum of $8.57 for damages to her car occasioned by the failure of the state road commission’s maintenance crew to remove rocks which had been allowed to collect on a graded road in Randolph county, West Virginia, and which happened on the 1st day of December 1942. The road in question was a secondary road that had been graded by the maintenance crew of the respondent, and which crew, as stated, had failed to remove rock and other material and causing the injuries to claimant’s automobile in question.
The state road commission does not contest the claimant’s right to an award for the said amount but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered. the case upon the record as submitted and are of opinion that it should be entered as an approved claim and an award is made accordingly in the sum of eight dollars fifty-seven cents ($8.57) in full settlement.